                IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF DELAWARE

MOD STACK LLC,

                 Plaintiff,

           v.                                Civil Action No. 18-332-CFC

ACULAB, INC.,

                 Defendant.



Stamatios Stamoulis, STAMOULIS & WEINBLATT LLC, Wilmington, DE,
David R. Bennett, DIRECTION IP LAW, Chicago, IL

     Counsel for Plaintiff

Jeremy D. Anderson, FISH & RICHARDSON P.C., Wilmington, DE, Neil J.
McNabnay, David B. Conrad, Ricardo J. Bonilla, Theresa M. Dawson, Rodeen
Talebi, FISH & RICHARDSON P.C., Dallas, TX

     Counsel for Defendant




                        MEMORANDUM OPINION




August 2, 2019
Wilmington, Delaware
                                                        COLM F.  NNOLL Y,
                                              UNITED STATES DIS~ T JUDGE

      I have before me Defendant Aculab, Inc. 's ("Defendant" or "Aculab")

Renewed Rule 12(b)(6) Motion to Dismiss for Failure to State a Claim. D.I. 19.

The matter is fully briefed. D.I. 20, D.I. 25, D.I. 28. For the reasons that follow, I

will deny Aculab' s motion.

I.    BACKGROUND 1

      Plaintiff Mod Stack LLC ("Mod Stack" or "Plaintiff') initiated this patent

infringement action on February 28, 2018, accusing Aculab's ApplianX IP

Gateway of infringing at least claim 1 of U.S. Patent No. 7,460,520 (the "#520

patent"). D.I. 1. On April 25, 2018, Aculab filed its first motion to dismiss. D.I.

10. In lieu of filing a response to Aculab' s motion, Mod Stock filed an Amended

Complaint, once again accusing Aculab' s ApplianX IP Gateway of infringing at

least claim 1 of the #520 patent. D.I. 16. Aculab then filed the instant motion to

dismiss Mod Stack's Amended Complaint, asserting that the #520 patent is

directed to patent ineligible subject matter. D.I. 19; see also D.I. 20 at 1. In the



1
  As I am assessing the merits of a Rule 12(b)(6) motion to dismiss, I accept as true
all factual allegations in the Amended Complaint and view those facts in the light
most favorable to Mod Stack. See Umland v. Planco Fin. Servs ., 542 F .3d 59, 64
(3d Cir. 2008).
alternative, Aculab moves to dismiss Mod Stack's Amended Complaint because

Mod Stack has failed to adequately plead direct infringement. See D.I. 20 at 2.

      The #520 patent covers "a system and method for supporting multiple

central controllers of voice-band calls." #520 patent at 1:14-16. Specifically, the

claimed invention "relates to a system and method for simultaneously interfacing

with different types of call controllers in a voice gateway." Id. at 3:23-25.

According to the patent's specification, although "[t]he call controllers may use

different call control protocols[,] [t]he voice gateway [] adapts each of these

different call control protocols to a common representation so that all can be

interfaced simultaneously." Id. at 3:25-29.

      The #520 patent contains twenty-seven claims, six of which are independent

claims. Id. at 18:56-24:14. Claim 1 recites as follows 2 :

            1. An apparatus connecting a local packet network (LPN)
         and a circuit-switched network, the apparatus comprising:

             a first protocol endpoint configured to receive at least one
                first external call control message of a first protocol

2
  I recognize that the parties dispute whether claim 1 is representative. See D.I. 20
at 8; D.I. 25 at 15. As will be discussed below, I have found that Aculab has failed
to meet its burden to show that claim 1 is not patent eligible. Because Aculab
asserts that claim 1 is representative of all claims of the #520 patent, I need only
analyze claim 1. See 3G Licensing, S.A. v. HTC Corp., 2019 WL 2904670, at *2
(D. Del. July 5, 2019). Should Aculab wish to raise a 35 U.S.C. § 101 challenge at
summary judgment and should the parties continue to dispute whether claim 1 is
representative of the #520 patent's other claims, Aculab bears the burden of
establishing claim 1 as representative. JSDQ Mesh Techs. LLC v. Fluidmesh
Networks, LLC, 2016 WL 4639140, at *2 (D. Del. Sept. 6, 2016).

                                          2
               from a first call controller associated with the circuit-
               switched network and to map the at least one first
               external call control message to at least one
               corresponding first internal call control message of an
               internal protocol;

            a second protocol endpoint configured to receive at least
               one second external call control message of a second
               protocol from an integrated access device {IAD)
               associated with the LPN and to map the at least one
               second external call control message to at least one
               corresponding second internal call control message of
               an internal protocol; and

            a protocol adapter configured to receive the first and the
               second internal call control messages and to route the
               at least one first internal call control message to the
               second protocol endpoint and the at least one second
               internal call control message to the first protocol
               endpoint;

            wherein the first protocol endpoint is further configured
             to receive the at least one second internal call control
             message and to map the at least one second internal
              call control message to a third external call control
              message of the first protocol, and

            wherein the second protocol endpoint is further
              configured to receive the at least one first internal call
              control message and to map the at least one first
              internal call control message to a fourth external call
              control message of the second protocol.

#520 patent at claim 1.




                                          3
II.   LEGAL STAND ARDS

      A.     Motion to Dismiss Under Fed. R. Civ. P. 12{b){6)

      To state a claim upon which relief can be granted, a complaint must contain

"a short and plain statement of the claim showing that the pleader is entitled to

relief." FED. R. CIV. P. 8(A)(2). Detailed factual allegations are not required, but

the complaint must set forth sufficient factual matter, accepted as true, to "state a

claim to relief that is plausible on its face." Bell At/. Corp. v. Twombly, 550 U.S.

544, 570 (2007). A claim is facially plausible when the factual content "allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When

considering a Rule l 2(b)( 6) motion to dismiss, the court must accept as true all

factual allegations in the complaint and view them in the light most favorable to

the plaintiff. Umland, 542 F .3d at 64.

      B.     Patent-Eligible Subject Matter

      Section 101 of the Patent Act defines patent-eligible subject matter. It

provides: "Whoever invents or discovers any new and useful process, machine,

manufacture, or composition of matter, or any new and useful improvement

thereof, may obtain a patent therefor, subject to the conditions and requirements of

this title." 35 U.S.C. § 101.




                                           4
      There are three judicially-created limitations on the literal words of§ 101.

The Supreme Court has long held that laws of nature, natural phenomena, and

abstract ideas are not patentable subject matter. Alice Corp. Pty. v. CLS Bank Int'/,

573 U.S. 208,216 (2014). These exceptions to patentable subject matter arise

from the concern that the monopolization of "the[ se] basic tools of scientific and

technological work" "might tend to impede innovation more than it would tend to

promote it." Id. (internal quotation marks and citations omitted).

      "[A]n invention is not rendered ineligible for patent [protection] simply

because it involves an abstract concept." Id. at 217. "[A]pplication[s] of such

concepts to a new and useful end ... remain eligible for patent protection." Id.

(internal quotation marks and citations omitted). But in order "to transform an

unpatentable law of nature [or abstract idea] into a patent-eligible application of

such a law [or abstract idea], one must do more than simply state the law of nature

[or abstract idea] while adding the words 'apply it."' Mayo Collaborative Servs. v.

Prometheus Labs., Inc., 566 U.S. 66, 72 (2012) (emphasis omitted).

      In Alice, the Supreme Court made clear that the framework laid out in Mayo

for determining if a patent claims eligible subject matter involves two steps. The

court must first determine whether the patent's claims are drawn to a patent-

ineligible concept -   i.e., are the claims directed to a law of nature, natural

phenomenon, or abstract idea? 573 U.S. at 217. If the answer to this question is



                                            5
no, then the patent is not invalid for teaching ineligible subject matter. If the

answer to this question is yes, then the court must proceed to step two, where it

considers "the elements of each claim both individually and as an ordered

combination" to determine if there is an "inventive concept- i.e., an element or

combination of elements that is sufficient to ensure that the patent in practice

amounts to significantly more than a patent upon the [ineligible concept] itself."

Id. at 217-18 ( alteration in original) (internal quotations and citations omitted). 3

III.   DISCUSSION

       Aculab moves to dismiss Mod Stack's Amended Complaint on two grounds:

first, it contends that the claims of the #520 patent cover patent ineligible subject

matter, and second, it argues that Mod Stack's allegations of direct infringement




3
  The Court in Alice literally said that this two-step framework is "for
distinguishing patents that claim laws of nature, natural phenomena, and abstract
ideas from those that claim patent-eligible applications of those concepts." 573
U.S. at 217. But as a matter of logic, I do not see how the first step of the
Alice/Mayo framework can distinguish (or even help to distinguish) patents in
terms of these two categories (i.e., the categories of ( 1) "patents that claim laws of
nature, natural phenomena, and abstract ideas" and (2) patents "that claim patent-
eligible applications of [laws of nature, natural phenomena, and abstract ideas]").
Both categories by definition claim laws of nature, natural phenomena, and abstract
ideas; and only one of Alice's steps (i.e., the second, "inventive concept" step)
could distinguish the two categories. I therefore understand Alice's two-step
framework to be the framework by which courts are to distinguish patents that
claim eligible subject matter under § 101 from patents that do not claim eligible
subject matter under§ 101.


                                            6
fail to state a claim upon which relief may be granted. 4 For the reasons set out

below, I will deny Aculab's motion.

      A.     Patent Eligible Subject Matter

      At step one of Alice, Aculab contends that the #520 patent's claims are

directed to the abstract idea of "using a common language to translate between two

foreign languages." D.I. 20 at 8. It reiterates this same idea in its reply brief. D.I.

28 at 1. After reviewing the claims of the #520 patent, as well as the patent's

specification, I am not persuaded that Aculab' s proposed abstract idea

satisfactorily captures the substance of the claims. For that reason, I will deny

Aculab's renewed motion to dismiss based on 35 U.S.C. § 101.

      The Supreme Court and the Federal Circuit have cautioned against

oversimplifying a patent's claims when conducting a§ 101 analysis. See McRO,

Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016) ("We

have previously cautioned that courts must be careful to avoid oversimplifying the

claims by looking at them generally and failing to account for the specific

requirements of the claims." (internal quotation marks omitted)); see also Alice,

573 U.S. at 217 ("[W]e tread carefully in construing this exclusionary principle lest

it swallow all of patent law. At some level, all inventions ... embody, use, reflect,


4
 Mod Stack's amended complaint also alleges induced infringement of the #520
patent. See D.I. 16 at ,r,r 44-45. Aculab's renewed motion to dismiss, however,
does not address these allegations, and thus, I will not address them here.

                                           7
rest upon, or apply laws of nature, natural phenomena, or abstract ideas." (internal

quotation marks and citation omitted)). Here, Aculab, with its proposed abstract

idea of "using a common language to translate between two foreign languages,"

has done exactly what the Supreme Court and the Federal Circuit have cautioned

against- it has oversimplified the claims and described claim 1 (and the #520

patent as a whole) in such a way that its proposed abstract idea is "untethered from

the language of the claim[]." See En.fish, LLC v. Microsoft Corp., 822 F.3d 1327,

1337 (Fed. Cir. 2016). Claim 1 recites an allegedly new way for improving a voice

gateway, such that it may simultaneously handle multiple call control protocols

and messages. #520 patent at claim 1; see also id. at 3:23-29. Thus, to me, it

seems that claim 1 is directed to much more than just using a common language as

a translation tool.

       Therefore, I am not convinced, at this point in the case, that the claims of the

#520 patent cover patent ineligible subject matter. See 3G Licensing, 2019 WL

2904670, at *2 ("While it may be possible that claim 1 could be accurately

characterized as directed to some abstract idea, all I need to decide today is that the

claim is not directed to the abstract idea articulated by defendant."); see also

Groove Digital, Inc. v. Jam City, Inc., 2019 WL 351254, at *3 (D. Del. Jan. 29,

2019) (denying defendant's§ 101 motion at step one because defendant failed to

propose a satisfactory abstract idea).
                                                                                   (


                                           8
      B.     Sufficiency of the Claims

      In order to survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), "a

complaint must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face." Nalco Co. v. Chem-Mod, LLC, 883 F.3d

1337, 1347 (Fed. Cir. 2018) (internal quotation marks and citation omitted). But a

plaintiff is not required to "prove its case at the pleading stage." Id. at 1350

(internal quotation marks and citation omitted). Moreover, the "Federal Rules of

Civil Procedure do not require a plaintiff to plead facts establishing that each

element of an asserted claim is met." In re Bill ofLading Transmission &

Processing Sys. Patent Litig., 681 F.3d 1323, 1335 (Fed. Cir. 2012). Rather, the

complaint must merely "place the potential infringer ... on notice of what activity

... is being accused of infringement." Nalco, 883 F.3d at 1350 (internal quotation

marks and citation omitted).

      Aculab contends that "Mod Stack has not alleged facts sufficient to meet a

plausible infringement claim against Aculab." D.I. 20 at 18. I disagree. The

Amended Complaint identifies a specific product, Aculab's ApplianX IP Gateway,

which it alleges directly infringes at least claim 1 of the #520 patent. D.I. 16 at ,I

36. It describes the overall purpose of the invention and describes the elements of

claim 1, including the claimed use of a protocol adapter to receive and route

internal call control messages. Id. at ,I,I 11, 28-33. In the direct infringement count



                                           9
specifically, Mod Stack identifies the ApplianX IP Gateway, identifies an asserted

claim, and provides examples of how the ApplianX IP Gateway meets the elements

of claim 1, thus making sufficiently clear the basis of its infringement allegation.

See id at ,r,r 36-43. Moreover, the Amended Complaint "is supported by various

publicly-accessible documents, and as a whole provides fair notice of how it is

[Aculab's] accused product[] [is] alleged to infringe" the #520 patent. BioMerieux,

S.A. v. Hologic, Inc., 2018 WL 4603267, at *4 (D. Del. Sept. 25, 2018) (internal

quotation marks omitted). Thus, Mod Stack has pleaded sufficient allegations to

plausibly state a claim for direct infringement.

IV.   CONCLUSION

      For the reasons set forth above, I will deny Aculab' s motion to dismiss for

failure to state a claim upon which relief may be granted. The Court will issue an

order consistent with this Memorandum Opinion.




                                          10
